Fourth Court of Appeals
                                 San Antonio, Texas
                                       October 1, 2021

                                    No. 04-20-00611-CV

                 INTEREST OF L.J.L. AND J.W.L., MINOR CHILDREN

                 From the 407th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016-CI-08129
                       Honorable Angelica Jimenez, Judge Presiding


                                       ORDER

        Appellants’ reply brief was due on September 27, 2021. See TEX. R. APP. P. 38.6(c).
Before the due date, Appellants filed an unopposed motion for an extension of time to file the
reply brief.
        Appellants’ motion is GRANTED. Appellants’ reply brief is due on October 27, 2021.
See id. R. 38.6(d).
       It is so ORDERED on October 1, 2021.

                                                         PER CURIAM

       ATTESTED TO: _______________________
                    MICHAEL A. CRUZ,
                    CLERK OF COURT